The appeal is from a sentence of four years in the penitentiary on a charge of murder assessed upon a jury verdict in Cherokee County.
Statement of facts in this cause is not approved by the court and, therefore, cannot be considered. The record contains no sentence passed by the court in accordance with the judgment and we find no notice of appeal in the record.
This court has no jurisdiction of any matter presented in this appeal. It is, accordingly, dismissed.
                 ON MOTION TO REINSTATE APPEAL.